DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 7, 9, 11, 12, 15, 16, 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2019/0297046 to Greenspan et al.
As concerns claims 1 and 9:
detecting a new email (0025) initiated via an email client from a first user device (0019-sending MUA; fig. 2A), the new email addressed to a recipient's email address (0025-email addressed to) that is associated with a recipient's email account (0025-email addressed to); 
receiving communication settings (0018-delivery control settings) associated with the recipient's email account; 
triggering the email client to display an option (0018-user interface objects for delivery control options) for an alternate communication service (0018; 0023; Fig. 2B-“Forward To”; 0028) to communicate with a recipient associated with the recipient's email address based at least on the communication settings (0023-0024; 0018-out of office feature); 

in response to receiving the selection for the alternate communication service, initiating a communication session (Fig. 2B-“Forward To”) between the first user device and a second user device (0019-receiving MUA) associated with the recipient's email account via the alternate communication service (0028-alternate delivery option).

As concerns claim 16, a system, comprising: one or more non-transitory storage mediums (fig. 5) configured to provide stored computer-readable instructions, the one or more non-transitory storage mediums coupled to one or more processors (fig. 5), the one or more processors configured to execute the computer-readable instructions to cause the one or more processors to: 
receive communication settings (0018-delivery control settings) associated with a recipient's email address, the communication settings including an alternate communication service (Fig. 2B-“Forward To”); 
detect a new email (0025) initiated via an email client from a user device (0019-sending MUA; fig. 2A), the new email addressed to the recipient's email address (0025-email addressed to); 
determine whether one or more conditions are met (fig. 3, 306; fig. 4, 408; 0034) to display an option for the alternate communication service to communicate with a recipient associated with the recipient's email address via the email client based at least on the communication settings; Serial No.: 16/359,535_ Atty Docket No.: TM.P0724US6 

receive, from the user device, a selection (0023-based on input received; 0027) for the alternate communication service to communicate with the recipient via the alternate communication service; and 
in response to receiving the selection for the alternate communication service, initiate a communication session (Fig. 2B-“Forward To”) between the user device and an additional user device associated with a recipient's email account corresponding to the recipient's email address via the alternate communication service (0028-alternate delivery option).

As concerns claim 3, the one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise: determining whether the recipient associated with the recipient is available to communicate via the alternate communication service (0027-determine; 0028-alternate delivery option); and in response to a determination that the recipient is available (0036-determine delivery control settings; 0036-0038), retrieving the communication settings associated with the recipient's email account from an email account database (0035-database; 0036-delivery control settings).  

As concerns claims 6, 15 and 19, the invention of claims 1, 9 and 16, wherein the acts further comprise: receiving an additional selection for an additional alternate communication service (Fig. 2B-“RCVR2”), wherein the selection and the additional selection are different (“RCVR1” is different from “RCVR2”).  


As concerns claim 11, the computer-implemented method of claim 9, further comprising: determining whether the recipient associated with the recipient is available to communicate via the at least one alternate communication service (Fig. 2B- Forward to “RCVR2”).  

As concerns claim 12, the computer-implemented method of claim 9, further comprising: determining whether the recipient associated with the recipient is available to communicate via the alternate communication service (0027-determine; 0028-alternate delivery option); and in response to a determination that the recipient is available, retrieving the communication settings associated with the recipient's email account from an email account database (0035-database; 0036-delivery control settings).  

As concerns claim 21, the one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise: in response to initiating the communication session, saving the new email via the email client (0043-emails…stored).  

.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0297046 to Greenspan et al. in view of U.S. Patent. No. 7,227,930 to Othmer et al.
Greenspan et al. ‘046 do not disclose:
As concerns claims 5, 14 and 18, the invention of claims 1, 9 and 16, wherein further comprising: receiving a request from the first user device or the second user device to record the communication session; and recording the communication session in response to confirming the request to record the communication session.  
Othmer et al. ‘930 teach:
As concerns claims 5, 14 and 18, the invention of claims 1, 9 and 16, wherein further comprising: receiving a request from the first user device or the second user device to record the communication session (Fig. 11, 1110); and recording the communication session in response to confirming the request to record the communication session (Fig. 11, 1112, 1116).  
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0297046 to Greenspan et al. in view of U.S. Patent Application Publication 2011/0179126 to Wetherell et al.
Greenspan et al. ‘046 do not disclose:
As concerns claim 8, the one or more non-transitory computer-readable media of claim 1, wherein the alternate communication service comprises a phone call, short messaging service, an instant messaging, or a video call.  
Wetherell et al. ‘126 teach:
As concerns claim 8, the one or more non-transitory computer-readable media of claim 1, wherein the alternate communication service comprises a phone call, short messaging service, an instant messaging (fig. 5, 503-Instant Message; Fig. 12-314-select communication channel), or a video call.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Greenspan et al. ‘046 with an IM, as taught by Wetherell et al. ‘126, in order to provide an available and well-known communication channel.


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0297046 to Greenspan et al. in view of U.S. Patent Application Publication 2004/0019649 to Tanimoto.
Greenspan et al. ‘046 do not disclose:
As concerns claims 2 and 10, the invention of claims 1 and 9, wherein further comprising: transmitting a notification to a second user device associated with the recipient, the notification indicating that the new email is addressed to the recipient's email address.  
Tanimoto ‘649 teach:
As concerns claims 2 and 10, the invention of claims 1 and 9, wherein further comprising: transmitting a notification to a second user device associated with the recipient, the notification indicating that the new email is addressed to the recipient's email address (abstract; Fig. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Greenspan et al. ‘046 with notifications, as taught by Tanimoto ‘649, in order to garner a user’s attention.

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0297046 to Greenspan et al. in view of U.S. Patent Application Publication 2010/0070597 to Arcieri et al.
Greenspan et al. ‘046 do not disclose:
As concerns claim 20, the system of claim 16, wherein the communication session is associated with a unique communication session identifier.  

Arcieri et al.’597 teach:
As concerns claim 20, the system of claim 16, wherein the communication session is associated with a unique communication session identifier (0093).  
As concerns claim 23, the one or more non-transitory computer-readable media of claim 1, wherein the communication session is a private communication session and the acts further comprise: receiving a unique communication session code (0093-unique session identifiers; fig. 1) from the first user device and the second user device; and validating the unique communication session code (0093-validation).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Greenspan et al. ‘046 with session identifiers, as taught by Arcieri et al.’597, in order to provide secure communications.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063.  The examiner can normally be reached on 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOHN B WALSH/Primary Examiner, Art Unit 2451